Exhibit 10.1

RESTRUCTURING SUPPORT AGREEMENT

This RESTRUCTURING SUPPORT AGREEMENT (the “Agreement”), dated as of
September 14, 2010, by and between C&D Technologies, Inc. (the “Company”) and
(i) certain funds and/or accounts managed or advised by Angelo, Gordon & Co.,
L.P. (the “AG & Co. Entities”) and (ii) certain funds and/or accounts managed or
advised by Bruce & Co. (the “Bruce & Co. Entities”). Each of the AG & Co.
Entities and Bruce & Co. Entities and any other holder of Notes that becomes a
party to this Agreement in the future is referred to herein as a “Supporting
Noteholder” and, collectively, they are referred to herein as the “Supporting
Noteholder Group.” Each Supporting Noteholder and the Company is referred to
herein individually as a “Party” and collectively referred to as the “Parties”.

W H E R E A S :

A. Prior to the date hereof, representatives of the Company, AG & Co. Entities
and Bruce & Co. Entities have engaged in good faith negotiations with the
objective of reaching an agreement with regard to the financial restructuring of
the indebtedness and other obligations of, and equity interests in, the Company
(the “Restructuring”) pursuant to the terms and conditions as set forth in this
Agreement and as described in the term sheet attached hereto as Exhibit A (the
“Term Sheet”). The Term Sheet is expressly incorporated by reference in this
Agreement and made a part hereof.

B. It is anticipated that the Restructuring will be implemented pursuant to a
registered exchange offer (the “Exchange Offer”) under the Act (as defined
below), but, if such Exchange Offer fails to garner the Minimum Exchange
Threshold (as defined below), the Shareholder Exchange Consent (as defined
below) is not obtained or any other condition to the consummation of the
Exchange Offer is not met, then the Restructuring will be implemented pursuant
to a prepackaged bankruptcy of the Company under chapter 11 of title 11 of the
United States Code (the “Bankruptcy Code”) provided that the Voting Threshold is
achieved.

C. Solicitation of votes for the Prepackaged Plan shall occur simultaneously
with the solicitation of the Exchange Offer.

E. This Agreement sets forth the agreement among the Parties concerning their
commitment, subject to the terms and conditions hereof and thereof, to implement
the Restructuring.

F. By executing this Agreement, the Parties do not desire or intend to derogate
from or diminish the solicitation requirements of federal or state securities
laws or the Bankruptcy Code.

NOW, THEREFORE, in consideration of the covenants and agreements contained
herein, and for other valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, each Party, intending to be legally bound hereby,
agrees as follows:

1. Definitions. The following terms shall have the following definitions:

“Act” means the Securities Act of 1933, 15 U.S.C. §§ 77a-77aa, as now in effect
or hereinafter amended, or any similar federal, state or local law.



--------------------------------------------------------------------------------

“Additional Notes” has the meaning set forth in Section 28.

“Agreement” has the meaning set forth in the preamble.

“Agreement Effective Date” has the meaning set forth in Section 13.

“Affiliate” means, with respect to any Person, any other Person which directly
or indirectly controls, or is under common control with, or is controlled by,
such Person. As used in this definition, “control” (including, with its
correlative meanings, “controlled by” and “under common control with”) shall
mean, with respect to any Person, the possession, directly or indirectly, of
power to direct or cause the direction of management or policies (whether
through ownership of securities or partnership or other ownership interests, by
contract or otherwise) of such Person.

“Amended By-Laws” has the meaning set forth in Section 2(d).

“Amended Certificate” has the meaning set forth in Section 2(d).

“Bankruptcy Code” has the meaning set forth in the preamble.

“Bankruptcy Court” means the United States Bankruptcy Court for the District of
Delaware.

“Bankruptcy Laws” means the Bankruptcy Code and any of the rules or regulations
thereunder, including, without limitation, the Federal Rules of Bankruptcy
Procedure and the local rules of the Bankruptcy Court.

“Business Day” means any day other than Saturday, Sunday and any day that is a
legal holiday or a day on which banking institutions in New York, New York are
authorized by law or other governmental action to close.

“Chapter 11 Case” means, in the event the Restructuring is implemented pursuant
to a prepackaged bankruptcy, the voluntary case of the Company under chapter 11
of the Bankruptcy Code.

“Company” has the meaning set forth in the preamble.

“Company Termination Event” has the meaning set forth in Section 9.

“Confirmation Order” means the order entered by the Bankruptcy Court confirming
the Prepackaged Plan, in form and substance acceptable to the Required
Supporting Noteholders.

“Effective Date” means the date on which the Restructuring and the transactions
contemplated thereby are consummated.

 

2



--------------------------------------------------------------------------------

“Exchange Offer” has the meaning set forth in Paragraph B of the recitals.

“Full Participation” has the meaning set forth in Section 2.

“5.50% Indenture” means that certain indenture dated as of November 21, 2006 by
and between the Company, as issuer, and The Bank of New York, as trustee,
pursuant to which the 5.50% Notes were issued (as supplemented and amended).

“5.25% Indenture” means that certain indenture dated as of November 21, 2005 by
and between the Company, as issuer, and The Bank of New York, as trustee,
pursuant to which the 5.25% Notes were issued (as supplemented and amended).

“Investor Rights Agreement” means that certain Investor Rights Agreement by and
among the Company and each Supporting Noteholder.

“5.50% Notes” means the Notes issued pursuant to the 5.50% Indenture.

“5.25% Notes” means the Notes issued pursuant to the 5.25% Indenture.

“Material Adverse Change” means, after the execution of this Agreement, any
circumstance, change, effect, event, occurrence, state of facts or development,
either alone or in combination that has had or is reasonably likely to have a
short term or long term material adverse effect on the financial condition,
business, property, assets, prospects, or operations of the Company or which
would materially impair the Company’s ability to perform its obligations under
this Agreement or have a materially adverse effect on or prevent or materially
delay the consummation of the transactions contemplated by this Agreement;
provided that (i) if the Company ceases to be listed on the NYSE as set forth in
paragraph number (4) in the definition of “Fundamental Change” (as defined in
the 5.25% Indenture and the 5.50% Indenture) or (ii) if the Company’s common
stock is suspended from trading on the NYSE for 60 days as set forth in
paragraph (5) in the definition of “Fundamental Change” (as defined in the 5.50%
Indenture), it will not be deemed to constitute a Material Adverse Change.

“Minimum Exchange Threshold” means 95% of the aggregate principal amount of
Notes.

“New Common Stock” means the common stock of the Company issued on the Effective
Date.

“Notes” means the 5.50% Notes and 5.25% Notes.

“Outside Date” means February 28, 2011.

“Parties” has the meaning set forth in the preamble.

“Person” means an individual, a partnership, a joint venture, a limited
liability company, a corporation, a trust, an unincorporated organization, a
group or any legal entity or association.

 

3



--------------------------------------------------------------------------------

“Petition Date” means the date on which the Company commences the Chapter 11
Case.

“Prepackaged Plan” means the plan of reorganization of the Company substantially
consistent with the terms set forth in the Term Sheet and in form and substance
acceptable to the Required Supporting Noteholders.

“Prospectus” means that certain prospectus relating to the New Common Stock that
will be issued as part of the Exchange Offer and in the form and substance
acceptable to the Required Supporting Noteholders.

“Proxy Statement” means that certain proxy statement to be mailed to holders of
Company common stock to contain the proposals required to be obtained for the
Company to receive the Shareholder Exchange Consent and in form and substance
reasonably acceptable to the Required Supporting Noteholders.

“Reorganized Company” means the Company, as of and after the Effective Date.

“Required Supporting Noteholders” means holders of at least 50.1% of the
aggregate amount of Notes held by the Supporting Noteholder Group.

“Restructuring” has the meaning set forth in the recitals.

“SEC” means the Securities and Exchange Commission.

“Shareholder Exchange Consent” means the approval by the holders of a majority
of the shares of the Company’s common stock of (a) the Company’s proposal to
increase its authorized number of shares of common stock as necessary to effect
the transactions contemplated by this Agreement, including the Term Sheet and
(b) the Company’s proposal to consummate the Exchange Offer contemplated by this
Agreement, including the Term Sheet.

“Shareholder’s Meeting” means the special meeting of the Company’s shareholders
for the purpose of obtaining the Shareholder Exchange Consent.

“Stockholders Agreement” means that certain Stockholders’ Agreement by and among
the Company and the holders of New Common Stock.

“Supporting Noteholder” has the meaning set forth in the preamble.

“Supporting Noteholder Group” has the meaning set forth in the preamble.

“Supporting Noteholders Termination Event” has the meaning set forth in
Section 8.

“Termination Date” has the meaning set forth in Section 8.

“Term Sheet” has the meaning set for in Paragraph A of the recitals.

 

4



--------------------------------------------------------------------------------

“Voting Threshold” means, as to a class of claims under the Prepackaged Plan,
(i) more than two-thirds of the aggregate principal amount of such claims and
(ii) more than half in number of the holders of such claims (in each case, of
those holders of claims that have voted on the Prepackaged Plan).

“Warrant” means the Warrants exercisable for 5.0% of the shares of New Common
Stock issued to the holders of the Company’s existing common stock in the event
the Chapter 11 Case is commenced and the Shareholder Exchange Consent is not
obtained (as more fully described in the Term Sheet).

2. Restructuring Transactions. In order to effect the Restructuring, each
Supporting Noteholder and the Company will use their respective commercially
reasonable efforts to effect the following transactions on or before the
Effective Date:

(a) In the event the Restructuring is implemented pursuant to the Exchange
Offer, and assuming 100% of the holders of Notes vote to accept the Exchange
Offer (a “Full Participation”) each Supporting Noteholder will tender all of its
Notes into the Exchange Offer in exchange for its pro rata allocation of 95% of
the New Common Stock in accordance with applicable securities and other laws.
The amount of New Common Stock issued to the holders of Notes will be ratably
reduced in the event that holders of fewer than 100% of the Notes participate in
the Exchange Offer (for illustration purposes, a Supporting Noteholder holding
30% of the Notes would be entitled to receive 28.5% (0.3 * 0.95 = 0.285) of the
New Common Stock after a Full Participation, and such Supporting Noteholder
would only be entitled to receive 27.075% of the New Common Stock in the event
95% of the holders of the Notes vote to accept the Exchange Offer (0.95 * 0.95 =
0.9025 and 0.3 * 0.9025 = 0.27075).

(b) In the event the Restructuring is implemented pursuant to the Prepackaged
Plan, each Supporting Noteholder will receive (i) its pro rata allocation of 95%
of the New Common Stock in the event the Shareholder Exchange Consent is
obtained and (ii) its pro rata allocation of 97.5% of the New Common Stock in
the event the Shareholder Exchange Consent is not obtained.

(c) At the Effective Date, the initial board of directors of Reorganized Company
shall be composed of seven members; one of the seven directors shall be the
chief executive officer and of the remaining six directors, one of whom shall be
the non-executive chairman, five shall be recommended by the Supporting
Noteholder Group and one shall be elected by and from the existing board of
directors of the Company.

(d) In the event the Restructuring is implemented pursuant to the Prepackaged
Plan, on the Effective Date, the Company will file the Amended and Restated
Certificate of Incorporation (the “Amended Certificate”) with the Secretary of
State of the State of Delaware and will adopt the Amended and Restated By-Laws
(“Amended By-Laws”), on terms and conditions reasonably satisfactory to the
Required Supporting Noteholders.

(e) Other than the existing director that shall remain as a director of the
Reorganized Company, all other existing directors on the board of directors of
Company shall resign (or be deemed to have resigned) immediately prior to the
Effective Date unless otherwise instructed in writing by the holders of a
majority of the Notes.

 

5



--------------------------------------------------------------------------------

(f) In the event the Restructuring is implemented pursuant to the Exchange
Offer, the Investor Rights Agreement will be adopted by the Company and be
binding upon each Supporting Noteholder that receives New Common Stock. The
Investor Rights Agreement will, among other things, govern the access each
Supporting Noteholder that receives New Common Stock shall have to information
with respect to the Company and the ability to transfer such Supporting
Noteholder’s New Common Stock.

(g) In the event the Restructuring is implemented pursuant to the Prepackaged
Plan, on the Effective Date, the Stockholders Agreement will be adopted by the
Company and be binding each shareholder of the Company pursuant to the
Prepackaged Plan.

(h) At the Effective Date, the Company shall reserve up to 10% of the New Common
Stock issuable upon exercise of options issued under a new management equity
incentive program to be implemented by the new board of directors of Company in
consultation with senior management, the principal terms of which are set forth
on Exhibit B hereto.

3. Commitments and Representations of the Supporting Noteholder Group.

(a) Subject to the terms and conditions hereof, until the earlier of the
Effective Date or the termination of this Agreement, each Supporting Noteholder
shall (severally and not jointly):

(i) support and use its commercially reasonable efforts to complete the
Restructuring pursuant to the Term Sheet and as embodied in this Agreement,
including, without limitation, as soon as practical but no later than the tenth
business day following the commencement of the Exchange Offer (x) tendering all
of its holdings of Notes into the Exchange Offer by following the procedures
described in the Prospectus, (y) voting all of its holdings of Notes in favor of
the Prepackaged Plan by timely delivering its duly executed and completed ballot
accepting the Prepackaged Plan and (z) not withdrawing or revoking (or causing
not to be withdrawn or revoked) any of the foregoing;

(ii) not, in any material respect, (x) object to, delay, impede or take any
other action to interfere with the acceptance or implementation of the
Restructuring or (y) propose, file, support or vote for any alternative exchange
offer, restructuring, workout or plan of reorganization for the Company;

(iii) unless the Petition Date has occurred, not accelerate or support the
acceleration of, or direct the trustee to accelerate or support the acceleration
of, the Notes under the terms of the Indentures for any default or event of
default that has occurred or may occur thereunder;

 

6



--------------------------------------------------------------------------------

(iv) not exercise remedies or direct the trustee to exercise remedies under the
terms of the Indentures for any default or event of default that has occurred or
may occur thereunder; and

(v) unless the Petition Date has occurred, use its commercially reasonable
efforts to waive any Event of Default under either the 5.50% Indenture or the
5.25% Indenture or rescind any acceleration of the 5.50% Notes or 5.25% Notes.

(b) Each Supporting Noteholder, severally and not jointly, represents and
warrants to the Company that:

(i) it is an “accredited investor” (as defined in Rule 501(a) of Regulation D
promulgated under the Act and / or it is a “qualified institutional buyer” (as
defined in Rule 144A under the Act);

(ii) it has reviewed, or has had the opportunity to review, with the assistance
of professional and legal advisors of its choosing, sufficient information
necessary for such Supporting Noteholder to decide to tender its Notes in the
Exchange Offer;

(iii) such Supporting Noteholder shall not be responsible in any way for the
performance of the obligations of any other Supporting Noteholder under this
Agreement. The decision of each Supporting Noteholder to enter into this
Agreement has been made by such Supporting Noteholder independently of any other
Supporting Noteholder. Nothing contained in this Agreement, and no action taken
by any Supporting Noteholder, shall be deemed to constitute the Supporting
Noteholders as a partnership, an association, a joint venture or any other kind
of entity, or create a presumption that the Supporting Noteholder are in any way
acting in concert or as a group with respect to such obligations or the
transactions contemplated by the Agreements. Each Supporting Noteholder on
behalf of itself and its controlled Affiliates acknowledges that no other
Supporting Noteholder has acted as agent for such Supporting Noteholder in
connection with making its investment hereunder and that no Supporting
Noteholder will be acting as agent of such Supporting Noteholder in connection
with enforcing its rights under this Agreement. Each Supporting Noteholder shall
be entitled to independently protect and enforce its rights, including without
limitation the rights arising out of this Agreement, and it shall not be
necessary for any other Supporting Noteholder to be joined as an additional
party in any proceeding for such purpose; and

(iv) it is not an “interested stockholder” as defined in Section 203 of the
Delaware General Corporation Law; and

(v) as of the date hereof, such Supporting Noteholder owns not less than the
amount of Notes set forth below its name on the signature page hereto.

 

7



--------------------------------------------------------------------------------

4. Commitment of the Company to the Restructuring.

(a) The Company shall (i) support and use its commercially reasonable efforts to
complete the Restructuring pursuant to the Term Sheet and as embodied in this
Agreement within the time-frame outlined herein, (ii) take any and all
reasonably necessary and appropriate actions in furtherance of the
Restructuring, (iii) use its commercially reasonable efforts to file the
preliminary proxy statement and S-4 registration statement relating to the
Exchange Offer with the SEC by 5:30 pm on October 15, 2010, (iv) use its
commercially reasonable efforts to obtain the Shareholder Exchange Consent at
the Shareholder Meeting, which shall be held no later than December 23, 2010,
and any and all required regulatory and/or third-party approvals for the
Restructuring, (v) consult with and provide all documentation relating to the
Restructuring to the Supporting Noteholder Group for its review and reasonable
approval, (vi) simultaneously solicit votes for the Exchange Offer and the
Prepackaged Plan and (vii) not take any action that is inconsistent with, or is
intended or is likely to interfere with the consummation of, the Restructuring
pursuant to the Term Sheet and as embodied in this Agreement.

(b) In the event the Minimum Exchange Threshold or the other conditions to the
consummation of the Exchange Offer are not met by the expiration time of the
Exchange Offer, the Company shall (i) commence a reorganization case by filing a
voluntary petition under chapter 11 of title 11 of the Bankruptcy Code in the
Bankruptcy Court no later than December 31, 2010; (ii) file and seek approval on
an interim and final (to the extent applicable) basis of “first day” motions
(including a motion seeking approval of a post-petition credit facility and
consensual use of cash collateral and providing adequate protection to the
lenders), each of which shall be in form and substance reasonably acceptable to
the Required Supporting Noteholders, (iii) file the Prepackaged Plan on the
Petition Date; (iv) request that the Bankruptcy Court schedule a confirmation
hearing on the Prepackaged Plan no later than 35 days after the Petition Date
and (iv) mail and publish notice of the hearing on the confirmation of the
Prepackaged Plan within five (5) Business Days after the Petition Date.

(c) Notwithstanding anything contrary set forth in this Agreement, nothing in
this Agreement shall require any directors or officers of the Company (in such
person’s capacity as a director, manager or officer of the Company) to take, or
cause any party to take any future action, or to refrain, or cause any party to
refrain, from taking any future action (including terminating this Agreement),
to the extent required to comply with their fiduciary obligations under
applicable law; provided, however, that, as of the Agreement Effective Date, the
Company hereby represents that nothing in this Agreement conflicts with the
fiduciary obligations of the directors and officers of the Company. In addition,
notwithstanding anything to the contrary set forth in this Agreement, in the
event the Restructuring is implemented pursuant to the Prepackaged Plan, the
Company shall at all times and in all respects after the Petition Date act in
accordance with applicable law to exercise fiduciary duties as a debtor in
possession in the Chapter 11 Case.

(d) Regardless of whether the Restructuring is consummated, the Company shall
promptly pay in cash upon demand any and all accrued and unpaid reasonable
out-of-pocket expenses incurred by each Supporting Noteholder (including,
without limitation, all fees and out-of-pocket expenses of each Supporting
Noteholder’s outside legal counsel) incurred in connection with the negotiation,
documentation and consummation of this Agreement, and all other documents
related to the Restructuring, and, in the event Restructuring is consummated as
a Chapter 11 Case, the Company shall seek Bankruptcy Court approval for all
obligations set forth in this Section 4(d) within five (5) Business Days after
the Petition Date and shall thereafter use commercially reasonable efforts to
have such fees and expenses approved by the Bankruptcy Court.

 

8



--------------------------------------------------------------------------------

5. General Closing Conditions. The obligations of the Parties to effect the
Restructuring shall be subject to the satisfaction on or prior to the Effective
Date of each condition precedent listed below unless waived in writing by the
Required Supporting Noteholders:

(a) No law, regulation, injunction, judgment, order, decree, ruling or charge
shall have been enacted, entered, issued or promulgated by any Governmental Body
(and be in effect) which prohibits the consummation of the Restructuring or any
of the other transactions contemplated by this Agreement.

(b) No Governmental Body shall have initiated proceedings to restrain or
prohibit the Restructuring, unless such Governmental Body shall have withdrawn
and abandoned any such proceedings prior to the Effective Date.

6. Conditions to the Obligation of the Supporting Noteholder Group to Closing
the Restructuring. Except as may be waived by the Required Supporting
Noteholders, the obligation of the Supporting Noteholder Group to consummate the
transactions set forth in this Agreement on the Effective Date as provided
herein is subject to the performance by the Company of its covenants and other
obligations hereunder and to the following additional conditions:

(a) All of the representations and warranties made by the Company in this
Agreement, and in all certificates and other documents delivered by the Company
pursuant hereto, shall have been true and correct in all material respects as of
the date hereof, and shall be true and correct in all material respects at the
Effective Date with the same force and effect as if such representations and
warranties had been made at and as of the Effective Date, except for changes
permitted or contemplated by this Agreement.

(b) The Company shall have, or shall have caused to be, satisfied or complied
with and performed in all material respects all terms, covenants, and conditions
of this Agreement to be complied with or performed by the Company on or before
the Effective Date.

(c) No Supporting Noteholder Termination Event shall have occurred or shall
exist, that has not been waived by the Required Supporting Noteholders.

7. Conditions to the Obligations of the Company to Closing the Restructuring.
Except as may be waived by the Company, the obligations of the Company to
consummate the transactions set forth in this Agreement on the Effective Date as
provided herein is subject to the performance by the Required Supporting
Noteholders of their respective covenants and other obligations hereunder and to
the following additional conditions:

(a) All of the representations and warranties made by the Required Supporting
Noteholders in this Agreement shall have been true and correct in all material
respects as of the date hereof (or at the time of any transfer of the Notes
permitted hereby), and shall be true and correct in all material respects at the
Effective Date with the same force and effect as if such representations and
warranties had been made at and as of the Effective Date.

 

9



--------------------------------------------------------------------------------

(b) The Required Supporting Noteholders shall have, or shall have caused to be,
satisfied or complied with and performed in all material respects all terms,
covenants, and conditions of this Agreement to be complied with or performed by
each Supporting Noteholder on or before the Effective Date.

(c) No Company Termination Event shall have occurred or shall exist, that has
not been waived by the Company.

(d) The Supporting Noteholder Group shall at all times from the Agreement
Effective Date to the Effective Date be the beneficial owner of at least 50.1%
of the outstanding principal amount of the Notes.

8. Supporting Noteholder Termination. This Agreement may be terminated at the
option of the Required Supporting Noteholders upon the occurrence of any of the
following events (each a “Supporting Noteholder Termination Event”):

(a) The Effective Date shall not have occurred on or prior to the Outside Date;

(b) If an S-4 Registration Statement related to the Exchange Offer is not filed
with the SEC by November 1, 2010;

(c) If the Minimum Exchange Threshold is met by the expiration time of the
Exchange Offer, the failure to consummate the Exchange Offer within ten
(10) Business Days after the Exchange Offer;

(d) If the Minimum Exchange Threshold is not met by the expiration time of the
Exchange Offer and the Voting Threshold with respect to the Notes is met by
December 23, 2010, the failure to file the Prepackaged Plan by the earlier of
(i) within five (5) Business Days after the expiration time of the Exchange
Offer or (ii) January 15, 2011;

(e) If the Confirmation Order shall not have been entered by the earlier of
(i) 60 days after the Petition Date (or if such date is not a Business Day, the
first Business Day thereafter) or (ii) January 31, 2011;

(f) If the Prepackaged Plan shall not have been consummated by the earlier of
(i) 60 days after the Petition Date or (ii) February 28, 2011.

(g) Upon provision of written notice by the Required Supporting Noteholders to
the Company of the occurrence of a Material Adverse Change; provided, however,
that the Company shall have five (5) Business Days from the date of such notice
to cure such Material Adverse Change if the circumstance, change, occurrence,
state of facts or development giving rise to the Material Adverse Change is
susceptible to cure; provided, further, however, nothing provided in this
sub-section (f) shall serve to extend the Effective Date past the Outside Date;

 

10



--------------------------------------------------------------------------------

(h) Upon provision of written notice by the Required Supporting Noteholders to
the Company, if the Required Supporting Noteholders shall become aware of any
information concerning the Company (i) that is materially inconsistent with the
information previously provided or made available to the Supporting Noteholder
Group or its representatives and advisors by or on behalf of the Company by
persons with the authority to provide such information on behalf of the Company
and such information has a material impact on the Company and (ii) was false or
misleading at the time it was provided to the Supporting Noteholder Group or its
representatives and advisors; provided, however, that this subsection shall not
apply to any information or analysis that is materially inconsistent with
previous information or analysis if the Company relied on information provided
to it by the Required Supporting Noteholders in creating such information and
analysis and the Required Supporting Noteholders are the source or cause of the
inconsistency;

(i) Any court of competent jurisdiction or other competent governmental or
regulatory authority shall have issued a final and non-appealable order making
illegal or otherwise restricting, preventing, or prohibiting the Restructuring
in a way that cannot be reasonably remedied by the Company or the Supporting
Noteholder Group.

(j) In the event the Restructuring is implemented pursuant to the Exchange
Offer, the filing by the Company of any form or statement or amendment that is
inconsistent in any material respect with the Term Sheet or alters the
Restructuring in any material respect if such form or statement or amendment has
not been withdrawn prior to five (5) Business Days after the Company receives
written notice from the Required Supporting Noteholders that it views such form,
statement or amendment to be inconsistent with the Term Sheet and this
Agreement.

(k) In the event the Restructuring is implemented pursuant to the Prepackaged
Plan, if (i) the Bankruptcy Court terminates the Company’s exclusive period to
file the Prepackaged Plan or such exclusive period lapses, (ii) after the filing
of the Prepackaged Plan if any amendment or modification to the Prepackaged Plan
is made such that is inconsistent in any material respect with the Term Sheet or
this Agreement or alters the Restructuring in any material respect if such
amendment or modification is not withdrawn prior to five (5) Business Days after
the Company receives written notice from the Required Supporting Noteholders
that it views such amendment or modification to be inconsistent with the Term
Sheet and the Agreement, (iii) the Company withdraws the Prepackaged Plan
without the consent of the Required Supporting Noteholders, (iv) a trustee or an
examiner with expanded powers is appointed by the Bankruptcy Court, (v) the
Chapter 11 Case is converted to a case under Chapter 7 or (vi) the Chapter 11
Case is dismissed by order of the Bankruptcy Court.

The date on which this Agreement is terminated in accordance with the foregoing
provisions or upon a Company Termination Event (as defined below) shall be
referred to as the “Termination Date”. Notwithstanding the foregoing, the
Required Supporting Noteholders, on behalf of the Supporting Noteholder Group,
may, in their sole discretion, waive any of the foregoing in a writing delivered
to the Company.

 

11



--------------------------------------------------------------------------------

9. Company Termination Events. The Company may terminate this Agreement by
providing written notice thereof to the other parties, upon the occurrence of
any of the following events (each, a “Company Termination Event”): (a) the
breach by any Supporting Noteholder of any of the representations, warranties or
covenants set forth in this Agreement that would have a material adverse impact
on the Company, or the consummation of the Restructuring, that remains uncured
for a period of five (5) Business Days after the receipt by the Supporting
Noteholder Group of notice of such breach; provided, however, that such
termination shall terminate this Agreement only as to such breaching Supporting
Noteholder; (b) any court of competent jurisdiction or other competent
governmental or regulatory authority shall have issued a final and
non-appealable order making illegal or otherwise restricting, preventing, or
prohibiting the Restructuring in a way that cannot be reasonably remedied by the
Company or the Supporting Noteholder Group or (c) the Company terminates this
Agreement pursuant to Section 4(c) hereof.

10. Effect of Termination. Upon termination of this Agreement as permitted in
accordance with the terms hereof, this Agreement shall be of no further force
and effect and each Party shall be released from its commitments, undertakings
and agreements under or related to this Agreement and shall have the rights and
remedies that it would have had it not entered into this Agreement, and shall be
entitled to take all actions that it would have been entitled to take had it not
entered into this Agreement. Upon the occurrence of any termination of this
Agreement, any and all Notes or consents tendered by a Supporting Noteholder and
votes submitted by the Supporting Noteholders, if any, prior to such termination
shall be deemed, for all purposes, to be null and void from the first instance
and shall not be considered or otherwise used in any manner by the parties in
connection with the Restructuring or otherwise.

11. Transfer of Notes. Prior to the earlier of (i) the consummation of the
Restructuring and (ii) the termination of this Agreement in accordance with its
terms, no Supporting Noteholder will, directly or indirectly, sell, contract to
sell, give, assign, hypothecate, pledge, encumber, grant a security interest in,
offer, sell any option or contract to purchase, purchase any option or contract
to sell, grant any option, right or warrant to purchase, or otherwise transfer
or dispose of, any economic, voting or other rights in or to, by operation of
law or otherwise (collectively, “Transfer”), all or any portion of its Notes,
and no such Transfer will be effective, unless: (i) such Transfer consists of a
simultaneous Transfer by such Supporting Noteholder of Notes, and its rights and
obligations under this Agreement, (ii) the transferee furnishes to the other
Parties to this Agreement a joinder, in the form annexed hereto as Exhibit C,
pursuant to which such transferee agrees to be bound by all of the terms and
conditions of this Agreement and the Term Sheet, (iii) the Supporting Noteholder
effecting such Transfer notifies the other Parties hereto in writing of such
Transfer within two (2) Business Days of the execution of an agreement (or trade
confirmation) in respect of such Transfer and (iv) the Supporting Noteholder
shall be reasonably satisfied prior to such Transfer that registration under the
Act, and the applicable securities laws of any other jurisdiction is not
required in connection with or as a result of the transaction resulting in such
Transfer. In addition to the foregoing Transfer, the following Transfers shall
be permitted:

(a) any Transfer by a Supporting Noteholder to an Affiliate of such Supporting
Noteholder or one or more affiliated funds or affiliated entity or entities with
a

 

12



--------------------------------------------------------------------------------

common investment advisor (in each case, other than portfolio companies)
provided that the transferee furnishes to the Company a joinder, in the form
annexed hereto as Exhibit C, pursuant to which such transferee agrees to be
bound by all of the terms and conditions of this Agreement and the Term Sheet;
and

(b) any Transfer by one Supporting Noteholder to another Supporting Noteholder,
provided that the transferee shall be deemed to be bound by the terms and
conditions of the Agreement to the same extent that each Supporting Noteholder
is bound.

Any Transfer by a Supporting Noteholder that does not comply with the procedures
set forth in this Section 11 shall be deemed void ab initio.

12. Ownership of Claims. Each Supporting Noteholder, severally but not jointly,
represents and warrants that:

(a) as of the date of this Agreement, it is the beneficial owner of the
principal amount of the Notes, or is the nominee, investment manager or advisor
for beneficial holders of the Notes, as such Supporting Noteholder has indicated
on its signature block to this Agreement, which amount the Company understands
and acknowledges is propriety and confidential to such Supporting Noteholder;

(b) other than pursuant to this Agreement, such Notes are free and clear of any
pledge, lien, security interest, charge, claim, equity, option, proxy, voting
restriction, right of first refusal or other limitation on disposition or
encumbrances of any kind, that would adversely affect in any way such Supporting
Noteholder’s performance of its obligations contained in this Agreement at the
time such obligations are required to be performed; and

(c) it is not aware of any event that, due to any fiduciary or similar duty to
any other person, would prevent it from taking any action required of it under
this Agreement.

13. Agreement Effective Date. The Agreement Effective Date is the date indicated
in the preamble, which is the date that this Agreement shall become effective
and binding upon each of the Parties hereto and the date on which the following
conditions have been satisfied: (a) the Company shall have executed and
delivered counterpart signature pages to each Supporting Noteholder and (b) each
Supporting Noteholder shall have executed and delivered the counterpart
signature pages to the Company. Notwithstanding anything to the contrary herein,
this Agreement shall not be effective until executed and delivered by holders of
not less than 50.1% of the Notes. Within 24 hours of the Agreement Effective
Date, the Company shall notify each Supporting Noteholder in writing that each
of the conditions in this Section 13 have been satisfied and that the Agreement
has become effective.

14. Business Continuance. The Company shall, between the date hereof and the
Effective Date, except as expressly contemplated by this Agreement or with the
prior written consent of the Required Supporting Noteholders, (i) conduct its
businesses in compliance with all applicable laws, rules and regulations,
(ii) use commercially reasonable efforts to preserve the relationships with the
current customers, distributors, suppliers, vendors and others having business
dealings with the Company, (iii) maintain its physical assets, properties and
facilities in

 

13



--------------------------------------------------------------------------------

their current working order, condition and repair as of the date hereof,
ordinary wear and tear excepted, (iv) not take any action, or omit to take any
action, the intent of which is to cause the termination of their current
officers, (v) perform all obligations required to be performed by the Company
under the executory contracts, (vi) maintain its books and records on a basis
consistent with prior practice, (vii) bill for products sold or services
rendered and pay accounts payable in a manner consistent with past practice,
(viii) maintain all insurance policies required, or suitable replacements
therefor, in full force and effect through the close of business on the
Effective Date, (ix) provide the Supporting Noteholder Group with updated
monthly financial information concerning the Company; provided, however, that
any Supporting Noteholder may, by providing written notice to the Company, elect
not to receive such financial information, (x) not encumber nor enter into any
material new leases, licenses or other use or occupancy agreements for real
property or any part thereof, (xi) timely pay any and all required fees and
taxes with respect to patents (if any), patent applications (if any), any
trademark applications and any registered trademarks, and (xii) not enter into
any agreement with any labor union or labor organization, including but not
limited to any collective bargaining agreement, except as required by applicable
law; in each case consistent with the Company’s reasonable evaluation of its
available liquidity and financial wherewithal and where the available liquidity
and financial wherewithal renders the Company unable to comply with the
foregoing, in consultation with the Supporting Noteholder Group.

15. Access. The Company will afford each Supporting Noteholder and its
respective attorneys, consultants, accountants and other authorized
representatives full access, upon reasonable notice during normal business
hours, and at other reasonable times, to all properties, books, contracts,
commitments, records, management personnel, lenders and advisors of the Company,
provided that to extent such information constitutes material non-public
information, such Supporting Noteholder will agree to maintain the confidence
and will not trade securities of the Company on the basis of such information
until it no longer constitutes material non-public information; provided,
however, that the Supporting Noteholders shall have the right to disclose such
material non-public information five (5) Business Days after the termination of
this Agreement if the Company has not previously disclosed such material
non-public information.

16. Representations.

(a) Power and Authority. Each Party represents to each other Party that, as of
the date of this Agreement, such Party is duly organized, validly existing, and
in good standing under the laws of the jurisdiction of its organization, and has
all requisite corporate, partnership, or limited liability company power and
authority to enter into this Agreement and to carry out the transactions
contemplated by, and perform its respective obligations under, this Agreement.

(b) Enforceability. Each Party represents to each other Party that this
Agreement, is a legal, valid and binding obligation of such Party, enforceable
against it in accordance with the terms hereof, except as such enforcement may
be limited by applicable laws relating to or limiting creditors’ rights
generally or by equitable principles relating to enforceability.

 

14



--------------------------------------------------------------------------------

(c) No Consent or Approval. Each Party represents to each other Party that no
consent or approval is required to be obtained from any other individual or
entity in order for such Party to carry out the provisions hereof, except (i) as
otherwise provided in this Agreement and (ii) for (A) the registration under the
Act of the shares of Common Stock to be issued in the Exchange Offer and such
consents, approvals, authorizations, registrations or qualifications as may be
required under the states securities or Blue Sky laws in connection with the
issuance of those Shares, (B) the Shareholder Exchange Consent and (C) with
respect to the Prepackaged Plan, approval by the Bankruptcy Court.

(d) Authorization. Each Party represents to each other Party that the execution
and delivery of this Agreement and the performance of the obligations hereunder
have been duly authorized by such Party. Without limiting the generality of the
foregoing, the Company represents it has “approved” (within the meaning of
Section 203(a)(1) of the Delaware General Corporation Law) the Restructuring,
including the issuance of New Common Stock to each of the Supporting Noteholders
pursuant to the terms and subject to the conditions contained herein.

(e) Governmental Consents. Each Party represents to each other Party that the
execution, delivery and performance of this Agreement by such Party does not and
shall not require any registration or filing with consent or approval of, or
notice to, or other action to, with or by, any federal, state or other
governmental authority or regulatory body, except for any registrations or
filings required by the Act or the Bankruptcy Code.

(f) No Conflicts. Each Party represents to each other Party that the execution,
delivery and performance of this Agreement does not and shall not: (i) violate
any provision of law, rule or regulations applicable to such Party or any of its
subsidiaries or affiliates; or (ii) violate the certificate of incorporation,
bylaws or other organizational documents such Party or of any of its
subsidiaries or affiliates.

17. No Solicitation. Notwithstanding any other provision of this Agreement,
nothing in this Agreement is intended to be or constitute, and nothing in this
Agreement shall be deemed to be or constitute, a solicitation of vote for any
plan of reorganization or a sale or a solicitation of an offer to purchase New
Common Stock or any other security of the Company.

18. Acknowledgement. This Agreement is the product of negotiations among each of
the Parties.

19. Further Assurances. The Parties agree to execute and deliver such other
instruments and perform such acts, in addition to the matters herein specified,
as may be reasonably appropriate or necessary, from time to time, to effectuate
the agreements and understandings of the Parties, whether the same occurs before
or after the date of this Agreement.

20. Entire Agreement.

(a) Except as set forth in Section 20(b) below, this Agreement constitutes the
entire agreement of the Parties with respect to the subject matter of this
Agreement, and supersedes all other prior negotiations, agreements and
understandings, whether written or oral, among the Parties with respect to the
subject matter of this Agreement, including without limitation the
Confidentiality Agreements by and between the Company and each Supporting
Noteholder, which Confidentiality Agreements shall terminate and have no force
and effect from and after the Agreement Effective Date.

 

15



--------------------------------------------------------------------------------

(b) The Term Sheet is incorporated by reference herein and is made part of this
Agreement as if fully set forth herein. The general terms and conditions of the
Restructuring are as set forth in the Term Sheet; provided, however, that the
Term Sheet is supplemented by the terms and conditions of this Agreement. In the
event of any inconsistencies between the terms of the Agreement and the Term
Sheet, the Term Sheet will govern.

21. Interpretation of Agreement. This Agreement is the product of negotiation by
and among the Parties. Any Party enforcing or interpreting this Agreement shall
interpret it in a neutral manner. There shall be no presumption concerning
whether to interpret this Agreement for or against any Party by reason of that
Party having drafted this Agreement, or any portion thereof, or caused it or any
portion thereof to be drafted.

22. Waiver. If the transactions contemplated herein are or are not consummated,
or following the occurrence of the Termination Date, if applicable, nothing
shall be construed herein as a waiver by any Party of any or all of such Party’s
rights and the Parties expressly reserve any and all of their respective rights.

23. Counterparts. This Agreement may be executed in one or more counterparts,
each of which, when so executed, shall constitute the same instrument and the
counterparts may be delivered by facsimile transmission or by electronic mail in
portable document format (.pdf).

24. Amendments. Except as otherwise provided herein, this Agreement may not be
modified, amended or supplemented without prior written consent of the Parties.

25. Headings. The headings of the sections, paragraphs and subsections of this
Agreement are inserted for convenience only and shall not affect the
interpretation hereof.

26. Specific Performance. Each of the Parties acknowledge and agree that the
other Parties hereto would be irreparably damaged in the event any of the
provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached. Accordingly, each of the Parties
agree that, in addition to any other remedy to which such Party may be entitled
at law or in equity, they each shall be entitled to an injunction or injunctions
to prevent breaches of the provisions of this Agreement and to enforce
specifically this Agreement and the terms and provisions hereof.

27. No Public Announcement. Except as may be required in connection with the
Chapter 11 Case, each Party agrees that it shall not make any announcement or
disclosure regarding the Company, this Agreement or the transactions
contemplated herein without the prior written consent of the other Parties
hereto, which shall not be unreasonably withheld; provided that the Company
shall be permitted to make oral statements related to this Agreement and the
other transactions contemplated herein without the prior written consent of the
other Parties hereto. Notwithstanding the foregoing, in no event shall the
Company or any other Party disclose the holdings of any Supporting Noteholder as
indicated on the signature pages hereto.

 

16



--------------------------------------------------------------------------------

28. Additional Notes. If, after the date hereof, a Supporting Noteholder
acquires beneficial or record ownership of any additional Notes for itself or
any account or fund managed by such Supporting Noteholder (any such Notes,
“Additional Notes”), such Noteholder shall promptly notify the Company of such
acquisition and the provisions of this Agreement shall be applicable to such
Additional Notes as if such Additional Notes had been Notes owned by such
Supporting Noteholder as of the date hereof. The provisions of the immediately
preceding sentence shall be effective with respect to Additional Notes without
action by any person or entity immediately upon the acquisition by such
Noteholder of beneficial or record ownership of such Additional Notes.

29. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York, without regard to such
state’s choice of law provisions which would require the application of the law
of any other jurisdiction. By its execution and delivery of this Agreement, each
of the Parties irrevocably and unconditionally agrees for itself that any legal
action, suit or proceeding against it with respect to any matter arising under
or arising out of or in connection with this Agreement or for recognition or
enforcement of any judgment rendered in any such action, suit or proceeding, may
be brought in the United States District Court for the Southern District of New
York (or, if the Chapter 11 Case has been commenced, in the Bankruptcy Court),
and by execution and delivery of this Agreement, each of the Parties irrevocably
accepts and submits itself to the jurisdiction of such courts, generally and
unconditionally, with respect to any such action, suit or proceeding; provided,
however, that the Chapter 11 Case shall be filed in Bankruptcy Court and shall
be subject to the Bankruptcy Code.

30. Notices. All notices, requests and other communications hereunder must be in
writing and will be deemed to have been duly given only if delivered personally
or by facsimile transmission or mailed (first class postage prepaid) to the
parties at the following addresses or facsimile numbers:

If to the Company:

C&D Technologies, Inc.

1400 Union Meeting Road

Blue Bell, PA 19422

Telephone: (215) 619-2700

 

17



--------------------------------------------------------------------------------

with a copy to (which shall not constitute notice):

Goodwin Procter LLP

Exchange Place

53 State Street

Boston, MA 02109-2881

Attn: James Barri

Telephone: (617) 570-1000

Facsimile: (617) 523-1231

-and-

Goodwin Procter LLP

The New York Times Building

620 Eighth Avenue

New York, NY 10018-1405

Attn: Eric Reimer & Emanuel Grillo

Telephone: (212) 813-8800

Facsimile: (212) 355-3333

 

18



--------------------------------------------------------------------------------

If to the Supporting Noteholder Group:

Angelo, Gordon & Co., L.P.

245 Park Avenue

New York, NY 10167

Attn: Todd W. Arden

Telephone: (212) 692-2052

Facsimile: (212) 867-1388

or

Bruce & Co.

20 N Wacker Drive

Suite 2414

Chicago, IL 60606

With a copy to:

Willkie Farr & Gallagher LLP

787 Seventh Avenue

New York, NY 10019

Attn: Matthew A. Feldman

Telephone: (212) 728-8651

Facsimile: (212) 728-9651

31. No Third-Party Beneficiaries. The terms and provisions of this Agreement are
intended solely for the benefit of the Parties hereto and their respective
affiliates, subsidiaries, successors and permitted assigns, and it is not the
intention of the Parties to confer third-party beneficiary rights upon any other
Person or entity that is not affiliated with or related to the Parties.

32. Further Assurances. Each Party agrees to execute any and all documents and
to do and perform any and all acts and things reasonably necessary or proper to
effectuate or further evidence the terms and provisions of this Agreement and
agrees to negotiate in good faith the documents necessary to implement the
transactions contemplated by the Restructuring.

33. Disclosure of Holdings. Unless required by applicable law or regulation, no
Party shall disclose the amount of any Supporting Noteholder’s holdings of Notes
to any third party without the prior written consent of such Supporting
Noteholder, provided, that (a) such restriction shall not apply to any
disclosure required by federal or state securities laws, (b) if such

 

19



--------------------------------------------------------------------------------

disclosure is required by law or regulation, the disclosing Party shall afford
the relevant Supporting Noteholder a reasonable opportunity to review and
comment in advance of such disclosure and shall take all commercially reasonable
measures to limit such disclosure and (c) the foregoing shall not prohibit the
disclosure of approximate holdings by the Supporting Noteholders in the
aggregate.

[Signature Pages Follow]

 

20



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first written above.

 

C&D TECHNOLOGIES, INC. By:  

/s/ Ian J. Harvie

  Name: Ian J. Harvie   Title: Senior VP & CFO ANGELO, GORDON & CO. L.P. By:  

/s/ Thomas M. Fuller

  Name: Thomas M. Fuller   Title: BRUCE & CO. By:  

/s/ R. Jeffrey Bruce

  Name: Jeffrey Bruce   Title: V.P.

[Signature Page to Restructuring Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

This document is not an offer, or a solicitation of an offer, to buy or sell
securities. The transactions contemplated by this term sheet are subject to
conditions to be set forth in definitive documents.

C&D Technologies, Inc.

Restructuring Proposal

 

Borrower:    C&D Technologies, Inc. (the “Company” and following a confirmation
of a Plan (as defined below), the “Reorganized Company”). Noteholders:    The
holders (the “Noteholders”) of (i) the 5.50% Convertible Senior Notes due 2026
issued by the Company pursuant to that certain Indenture, dated as of November
21, 2006, by and between the Company, as issuer, and The Bank of New York, as
trustee and (ii) the 5.25% Convertible Senior Notes due 2025 issued by the
Company pursuant to that certain Indenture, dated as of November 21, 2005, by
and between the Company, as issuer, and The Bank of New York, as trustee
(collectively the “Notes”). Proposed Transactions:   

The Notes will be restructured pursuant to one of the following transactions on
the terms and conditions described herein:

 

•       A prepackaged bankruptcy of the Company under Chapter 11 of the
Bankruptcy Code (as defined below) to implement the terms stated in this Term
Sheet through a confirmed plan of reorganization; or

 

•       A restructuring of the Notes implementing the terms stated in this Term
Sheet pursuant to an Exchange Offer in accordance with the terms set forth in
Exhibit A and resulting in the Noteholders owning 95% of the common stock of the
Company (assuming 100% Noteholder Participation).

Prepackaged Bankruptcy Plan of Reorganization Plan:    A “prepackaged”
bankruptcy of the Company (the “Debtor”) under chapter 11 of title 11 of the
United States Code (the “Bankruptcy Code”) to be filed with the U.S. Bankruptcy
Court for the District of Delaware or such other mutually agreeable court to
implement the terms of the restructuring stated in this Term Sheet through a
plan of reorganization (the “Plan”). The Debtor shall be reorganized pursuant to
the terms of the Plan.



--------------------------------------------------------------------------------

Treatment of Administrative Expense Claims and Other Priority Claims Under the
Plan:    On or as soon as practicable after the date on which the Plan is
consummated (the “Effective Date”) or any payment date established in accordance
with the Plan, each holder of an allowed administrative expense claim or other
priority claim of the Debtors shall (i) receive cash equal to the full allowed
amount of its claim, (ii) otherwise be left unimpaired, or (iii) be paid in the
ordinary course of business, unless otherwise agreed to by such holder.
Treatment of Priority Tax Claims:    On or as soon as practicable after the
Effective Date, each holder of a priority tax claim of the Debtors will be
treated in accordance with Bankruptcy Code section 1129(a)(9)(C). Treatment of
Noteholders Under the Plan:    On the Effective Date, the Notes shall be
cancelled, and each Noteholder shall receive in respect of its claims under the
Notes (i) if the Shareholder Exchange Consent (as defined below) shall have been
obtained, its pro rata allocation of shares in the aggregate representing 95% of
the common equity of the Reorganized Company or (ii) if the Shareholder Exchange
Consent shall not have been obtained, its pro rata allocation of shares in the
aggregate representing 97.5% of the common equity of the Reorganized Company,
subject to the issuance of the Additional Shareholder Warrants (as defined
below). Treatment of Senior Credit Facility:    On or as soon as practicable
after the Effective Date, the Company’s Senior Revolving Line of Credit Facility
shall be reinstated and otherwise left unimpaired under the Plan through the
assumption of Senior Revolving Line of Credit Facility by the Debtor and the
retention of all existing liens securing such credit facility. Treatment of
AbleCo Term Loan:    On or as soon as practicable after the Effective Date, at
the Company’s discretion, the Company’s AbleCo Term Loan (the “AbleCo Loan”)
shall be reinstated and otherwise left unimpaired under the Plan through the
assumption of the AbleCo Loan by the Debtor and the retention of all existing
liens (if any) securing the AbleCo Loan or it shall be refinanced. Treatment of
General Unsecured Creditors:    The claims of general unsecured creditors of the
Company (other than intercompany claims) shall be unimpaired under the Plan.

 

23



--------------------------------------------------------------------------------

Treatment of Existing Equity:    On the Effective Date, all existing equity
interests in the Company, and claims arising therefrom or related thereto, shall
be cancelled and extinguished (or reinstated) and each equity holder shall
receive in respect of its equity interest (i) if the Shareholder Exchange
Consent shall have been obtained, its pro rata allocation of shares in the
aggregate representing 5.0% of the common equity of the Reorganized Company in
respect of its equity interest or (ii) if the Shareholder Exchange Consent shall
not have been obtained, its pro rata allocation of (x) shares in the aggregate
representing 2.5% of the common equity of the Reorganized Company and (y)
warrants to purchase 5.0% of the common equity of the Reorganized Company on a
fully diluted basis (not including shares issuable upon exercise of the
management options described below) exercisable for a period of three years
following the Effective Date at an aggregate strike price calculated based on a
total enterprise value of $250 million (the “Additional Shareholder Warrants”).
The Company will file a registration statement on an appropriate form as
necessary to issue shares of common stock issuable on the exercise of the
Additional Shareholder Warrants. Allocation of Equity in Reorganized Holdings:
  

The common equity of the Reorganized Holdings shall be allocated under the Plan
as follows:

 

•       To the Noteholders, (i) if the Shareholder Exchange Consent shall have
been obtained, 95% of the common stock of the Reorganized Company or (ii) if the
Shareholder Exchange Consent shall not have been obtained 97.5% of the common
stock of the Reorganized Company, subject to the issuance of the Additional
Shareholder Warrants.

 

•       To the Existing Equity, (i) if the Shareholder Exchange Consent (as
defined below) shall have been obtained, 5.0% of the common stock of the
Reorganized Company in respect of its equity interest or (ii) if the Shareholder
Exchange Consent shall not have been obtained, its pro rata allocation of (x)
shares in the aggregate representing 2.5% of the common equity of the
Reorganized Company and (y) the Additional Shareholder Warrants.

 

•       A shareholders agreement (the “Shareholders Agreement”) shall be entered
into or imposed through a confirmation order which will include, among other
things, customary provisions regarding (i) corporate governance (including a
voting agreement with respect to director seats as outlined below), (ii)
restrictions on transfers in violation of securities laws, (iii) preemptive
rights, (iv) tag along/drag along provisions, (vi) supermajority voting
requirements or other forms of minority shareholder protections, (vii)
registration rights and (viii) other terms to be agreed.

 

24



--------------------------------------------------------------------------------

  

•       The Reorganized Company shall reserve up to 10% of the outstanding
shares of the Reorganized Company issuable upon exercise of options granted
under a new management incentive plan by the Board of Directors of the
Reorganized Company.

Corporate Governance:   

Upon consummation of the Exchange Offer, the Board of Directors of the Company
will be reconstituted such that at such time there shall be seven directors; one
of the seven directors shall be the chief executive officer and of the remaining
six directors, one of whom shall be the non-executive chairman, five shall be
recommended by the Noteholders as of the record date immediately prior to the
consummation of the Exchange Offer and one shall be recommended by holders of
the Existing Equity (such person shall be selected by and from the Company’s
current Board of Directors). Thereafter, directors will be nominated for
election by stockholders in accordance with the Company’s normal corporate
governance procedures.

 

The certificate of incorporation and by-laws of the Reorganized Company will be
amended and restated to give effect to these provisions and the other terms of
the restructuring. The Restructuring documentation will contain customary
provisions with respect to the continuation of director and officer
indemnification and insurance.

Company Releases:    The Plan shall include a release of each Noteholder that
becomes a party to the Restructuring Support Agreement (the “RSA”), dated
September 13, 2010, by and among the Company and the Supporting Noteholders (as
defined therein), to which this Term Sheet is attached as an Exhibit, and the
Company and their respective attorneys, professionals, officers, directors,
employees and agents, from all claims, causes of action and liability to any
party arising prior to the effective date of the Plan. Exculpatory Clause:   
Customary exculpation provisions associated with conduct subsequent to the
Petition Date and/or in connection with the Plan, including with regard to each
Noteholder that becomes a party to the RSA. NYSE Listing:    The Company’s
common stock shall cease to be listed on the New York Stock Exchange following
the Effective Date of the Plan. Documentation:    Mutually acceptable to the
parties.

 

25



--------------------------------------------------------------------------------

Exchange Offer Exchange Offer:    The Company will file a registration statement
with the SEC to effect a registered exchange offer in which the Company offers
to Noteholders shares of Common Stock (as set forth below under “Terms of
Exchange”). Terms of Exchange:   

Assuming 100% Noteholder participation in the Exchange Offer, the Noteholders
will hold 95% of the Common Stock of the Company, with the amount of equity to
be issued to the Noteholders to be ratably reduced in the event that less than
100% of the Noteholders participate in the Exchange Offer.

 

As part of the Exchange Offer, the Company will authorize and consummate a
reverse split of the number of authorized and outstanding shares such that the
outstanding number of shares and their market value will be sufficient to allow
the Company to list its shares for trading on the designated market.

 

Any Noteholder participating in the Exchange Offer shall vote concurrently to
accept the Plan.

Conduct of the Exchange Offer:   

Timing.

 

An S-4 Registration Statement related to the Exchange Offer will be filed with
the SEC no later than November 1, 2010 and will be consummated no later than
five (5) Business Days after the expiration time of the Exchange Offer or
December 31, 2010, subject to extension by the Company with the consent of the
holders of a majority in outstanding principal amount of the Notes.

 

Conditions.

 

It will be a condition to the consummation of the Exchange Offer that at least
95% in principal amount of the Notes are tendered. This condition will be
waivable only with the consent of a majority of the Notes held by Noteholders
who are party to the RSA.

 

It will be a condition to the consummation of Exchange Offer that the Company’s
current board of directors must expressly approve all aspects of the Exchange
Offer, including the Charter Amendment. Additionally, the current board of
directors will take all necessary actions to waive the provisions of Section 203
of the Delaware General Corporation Law as it relates to each Noteholder who
participates in the Exchange Offer.

 

It will be a condition to the consummation of the Exchange Offer that the
stockholders of the Company approve the Exchange Offer and the Charter Amendment
(the “Shareholder Exchange Consent”).

 

26



--------------------------------------------------------------------------------

Treatment of AbleCo Term Loan:    During the pendency of the Exchange Offer the
Company shall use commercially reasonable efforts to refinance, at the closing
of the Exchange Offer, the AbleCo Loan on more favorable terms. Stockholder
Approval and Timing:    The Company will cause to be submitted to the holders of
common stock, not later than December 23, 2010, a proposal to increase the
authorized number of Common Stock. Board Representation:    Upon consummation of
the Exchange Offer, the Board of Directors of the Company will be reconstituted
such that at such time there shall be seven directors; one of the seven
directors shall be the chief executive officer and of the remaining six
directors, one of whom shall be the non-executive chairman, five shall be
recommended by the Noteholders as of the record date immediately prior to the
consummation of the Exchange Offer and one shall be recommended by holders of
the Existing Equity (such person shall be selected by and from the Company’s
current Board of Directors). Thereafter, directors will be nominated for
election by stockholders in accordance with the Company’s normal corporate
governance procedures. NYSE Listing:    The Company’s common stock shall cease
to be listed on the New York Stock Exchange following the consummation of the
Exchange Offer. Investor Rights’ Agreement:    The Noteholders shall enter into
an investor rights agreement that will include customary rights regarding
registration rights and access to information. Management Incentive Plan:    The
Company shall reserve up to 10% of the outstanding shares of the Company
issuable upon exercise of options granted under a new management incentive plan
by the Board of Directors of the Company. Documentation:    Mutually acceptable
to the parties.

 

27



--------------------------------------------------------------------------------

EXHIBIT B

C&D Technologies, Inc.

2010 Stock Option Plan

Material Terms

 

Purpose:   To assist the Company in attracting, retaining, motivating, and
rewarding certain key employees, officers, directors, and consultants of the
Company and its subsidiaries, and promoting the creation of long-term value for
stockholders of the Company by closely aligning the interests of such
individuals with those of such stockholders. Share Reserve:   10% of the
outstanding common stock, calculated on a fully diluted basis Administration:  
The Compensation Committee of the Board of Directors. Eligible Participants:  
The following individuals shall be eligible to participate in the Plan: (i) each
employee of the Company or of any of its subsidiaries, including each such
person who may also be a director of the Company and/or its subsidiaries; (ii)
each non-employee director of the Company and/or its subsidiaries; (iii) each
other person who provides substantial services to the Company and/or its
subsidiaries and who is designated as eligible by the Compensation Committee;
and (iv) any person who has been offered employment or service by the Company or
its subsidiaries. Types of Awards:  

Incentive Stock Options, within the meaning of Sec. 422 of the Internal Revenue
Code (the “Code”), and Nonqualified Stock Options (i.e., options that are not
Incentive Stock Options), each option representing the right to purchase one
share of common stock.

 

Options will have a term of ten years from the date of grant (the “Expiration
Date”).

Exercise Price:   The exercise price per share for each option shall be set by
the Compensation Committee at the time of grant; provided, however, that if an
option is intended (i) to not be considered “nonqualified deferred compensation”
within the meaning of Sec. 409A of the Code, (ii) to qualify as
“performance-based compensation” within the meaning of Sec. 162(m) of the Code
and regulations thereunder, or (iii) to be an Incentive Stock Option, in each
case, the applicable exercise price shall not be less than the fair market value
of a share of New Common Stock on the date of grant (or 110% of the fair market
value for Incentive Stock Options granted to certain employees); provided,
further, in no event shall the exercise price be less than the fair market value
of a share of New Common Stock on the date of the Grant, and such fair market
value shall be determined by the Compensation Committee based upon a third-party
valuation.



--------------------------------------------------------------------------------

Vesting:   Unless otherwise determined by the Compensation Committee at the time
of grant, options will be subject to vesting based on continued employment or
service, as applicable, with 20% of the options granted vesting on the first
anniversary of the date of grant, and an additional 1 2/3 % of the options
granted vesting on each monthly anniversary of the date of grant occurring
thereafter. Termination:  

Except as may otherwise be provided by the Compensation Committee:

 

* In the event of a Participant’s termination prior to the Expiration Date for
any reason other than (A) for “cause”, or (B) by reason of the Participant’s
death or “disability”, (1) all vesting with respect to such Participant’s
options shall cease, (2) all of such Participant’s unvested options shall expire
as of the date of such termination, and (3) all of such Participant’s vested
Options shall remain exercisable until the earlier of the Expiration Date and
the date that is ninety (90) days after the date of such termination; provided,
however, that in the event of a Participant’s termination prior to the
Expiration Date following a “change-in-control”, all of such Participant’s
unvested options shall not be forfeited and shall become vested and exercisable.

 

* In the event of a Participant’s termination prior to the Expiration Date by
reason of such Participant’s death or disability, (A) all vesting with respect
to such Participant’s options shall cease, (B) all of such Participant’s
unvested options shall expire as of the date of such Termination, and (C) all of
such Participant’s vested options shall expire on the earlier of the Expiration
Date and the date that is twelve (12) months after the date of such Termination
due to death or Disability of the Participant.

 

* In the event of a Participant’s termination prior to the Expiration Date for
cause, all of such Participant’s options (whether or not vested) shall
immediately expire as of the date of such termination.

Transferability of Options:   Generally, options will not be transferable except
by will or by the laws of descent and distribution and will be exercisable
during the lifetime of the Participant only by the Participant. However,
Nonqualified Stock Options may be transferable to the extent provided in an
award agreement or otherwise approved by the Compensation Committee.

 

29



--------------------------------------------------------------------------------

EXHIBIT C

Joinder Agreement

The undersigned is executing and delivering this Joinder Agreement pursuant to
the Restructuring Support Agreement (the “Agreement”), dated as of September 14,
2010, by and among C&D Technologies, Inc. (the “Company”), Angelo, Gordon & Co.,
L.P., Bruce & Co. and any other person becoming a party thereto. Capitalized
terms used but not defined herein shall have the meanings given to them in the
Agreement.

By executing and delivering this Joinder Agreement to the Agreement, the
undersigned hereby (i) represents and warrants to the Company that it has
acquired the amount and class of Notes set forth below, (ii) adopts and approves
the Agreement and agrees, effective commencing on the date hereof and as a
condition to the undersigned becoming the holder of Notes, to be bound by and to
comply with the provisions of the Agreement, in the same manner as if the
undersigned was an original signatory to the Agreement and (iii) makes the
representations and warranties of a Supporting Noteholder pursuant to the
Agreement. The undersigned ratifies all actions duly taken by the Company prior
to the date hereof and specifically ratifies and approves all agreements and
other instruments that have been duly executed and delivered by or on behalf of
the Company prior to such date.

Accordingly, the undersigned has executed and delivered this Joinder Agreement
as of [—].

Class of Notes: [—]

Principal Amount: $ [—]